Citation Nr: 0735937	
Decision Date: 11/15/07    Archive Date: 11/26/07

DOCKET NO. 04-18 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, claimed as post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

The veteran had active service from June 1969 until December 
1970.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2002 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama. 

The veteran requested a hearing before a traveling member of 
the Board, which was scheduled for August 2007. The record 
indicates that the veteran failed to appear for his hearing. 
Because the veteran has neither submitted good cause for 
failure to appear or requested to reschedule the hearing, the 
request for a hearing is deemed withdrawn and the Board will 
continue with the appeal. See 38 C.F.R. § 20.704(d). 

The veteran has submitted evidence that reasonably raises an 
informal claim for a total rating based on individual 
unemployability (TDIU). This claim has not been adjudicated 
and is REFERRED to the RO for appropriate action. 


FINDINGS OF FACT

1. The veteran has a current diagnosis of PTSD. 

2. Service records and other evidence of record fail to 
corroborate the veteran's claims as to his in-service 
stressors.

3. There is no credible evidence supporting the in-service 
stressors as asserted by the veteran.


CONCLUSION OF LAW

An acquired psychiatric disorder, claimed as PTSD, was not 
incurred in or aggravated by the veteran's service. 
38 U.S.C.A. §§ 1110, 1154(a), 5103(a), 5103A (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002). 

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1). This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO. 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability. See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded. 
Id. at 486. 

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication. To overcome the burden of prejudicial error, VA 
must show (1) that any defect was cured by actual knowledge 
on the part of the claimant; (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or, (3) that a benefit could not have been awarded as 
a matter of law. See Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007). 

Here, the VCAA duty to notify was satisfied by way of a 
letter to the appellant in November 2002, prior to the 
initial adjudication of the claim, which fully addressed all 
four notice elements. The letter informed the appellant of 
what evidence was required to substantiate the claim and of 
the appellant's and VA's respective duties for obtaining 
evidence. The appellant was also subsequently asked to submit 
evidence and/or information in his possession to the RO. He 
received post-adjudication notification in February 2004 and 
December 2006.

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of this claim. Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, the claimant was 
provided notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal in a March 2006 letter from the RO. 

Therefore, adequate notice was provided to the appellant 
prior to the transfer and certification of the veteran's case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b). 

Next, VA has a duty to assist the veteran in the development 
of the claim. This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration. These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim. 38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4). 

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service. The 
types of evidence that "indicate" that a current disability 
"may be associated" with military service include, but are 
not limited to, medical evidence that suggests a nexus but is 
too equivocal or lacking in specificity to support a decision 
on the merits, or credible evidence of continuity of 
symptomatology such as pain or other symptoms capable of lay 
observation. McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant. See Bernard v. Brown, 4 
Vet. App. 384 (1993). The RO has obtained VA outpatient 
treatment records, private medical records, and Social 
Security records. Further, he submitted numerous written 
statements. Additionally, since the veteran currently has a 
diagnosis of PTSD linked to his claimed inservice stressors, 
the question in this case is whether the claimed stressors 
actually occurred. Since the verification of in-service 
stressors is not a medical matter requiring medical review, a 
VA examination is not necessary in the present case. 

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained. Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim. Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Merits of the Claim
 
The veteran seeks service connection for PTSD, essentially 
claiming that his currently-diagnosed PTSD is related to his 
service. Having carefully considered the claim in light of 
the record and the applicable law, the Board is of the 
opinion that the evidence is against the claim and the appeal 
will be denied. Specifically, although the veteran is shown 
to have PTSD, his claimed stressors have not been verified. 

Under applicable law, service connection is granted if the 
evidence establishes that coincident with his service, the 
veteran incurred a disease or injury, or had a preexisting 
injury aggravated, in the line of duty of his active service. 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service 
connection may also be granted for certain chronic diseases, 
such as psychoses, when such disease is manifested to a 
compensable degree within one year of separation from 
service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309. 

That an injury or event occurred in service alone is not 
enough. There must be chronic disability resulting from that 
injury or event. If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity. 38 C.F.R. § 3.303(b). 
Service connection can also be found for any disease 
diagnosed after discharge, if all the evidence establishes it 
was incurred in service. 38 C.F.R. § 3.303(d). 

Service connection requires that the evidence establish: (1) 
medical evidence of a current disability, (2) medical 
evidence, or lay testimony in some cases, that the injury or 
disease was incurred or aggravated during service, and (3) 
medical evidence of a nexus between the current disability 
and the in-service injury or disease. Pond v. West, 12 Vet. 
App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995). 

Service connection for PTSD requires a medical diagnosis of 
the disorder; credible supporting evidence that the claimed 
inservice stressful events actually occurred; and a link, as 
established by medical evidence, between current 
symptomatology and the claimed inservice stressor. See Cohen 
v. Brown, 10 Vet. App. 128 (1997).

The evidence necessary to establish the occurrence of a 
stressor during service to support a diagnosis of PTSD will 
vary depending upon whether the veteran engaged in "combat 
with the enemy" as established by official records. If VA 
determines that the veteran engaged in combat with the enemy 
and an alleged stressor is combat-related, then the veteran's 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required providing that such 
testimony is found to be "satisfactory," i.e., credible, and 
"consistent with the circumstances, conditions, or hardships 
of service." See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); 
Dizoglio v. Brown, 9 Vet. App. 163, 164 (1996); Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993).

For stressors unrelated to combat, credible supporting 
evidence is necessary in order to grant service connection. 
"Credible supporting evidence" of a noncombat stressor may be 
obtained from service records or other sources. Moreau v. 
Brown, 9 Vet. App. 389 (1996). It has been held that the 
regulatory requirement for "credible supporting evidence" 
means that "the appellant's testimony, by itself, cannot, as 
a matter of law, establish the occurrence of a noncombat 
stressor." Dizoglio v. Brown, 9 Vet. App. 163 (1996). 
Therefore, the veteran's lay testimony is insufficient, 
standing alone, to establish service connection. Cohen, 10 
Vet. App. at 147 (citing Moreau, 9 Vet. App. at 395).

As noted above, service connection for PTSD requires medical 
evidence establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressor. See 38 C.F.R. § 3.304. 

The veteran's service medical records do not note any 
psychiatric disorders or symptomatology upon entrance or exit 
from service. However, subsequent to service, there are 
numerous medical records providing him with a diagnosis of 
PTSD. One March 2002 VA mental health physician noted that 
the veteran had been stationed in the Philippines on guard 
duty, where he feared being shot at and witnessed several 
soldiers getting killed while on patrol in the jungle and 
related these claimed stressors to the veteran's PTSD. The 
Board accepts that the veteran has a current diagnosis of 
PTSD and that the diagnosis has been related to active duty.

Having determined that the veteran has a current diagnosis of 
PTSD and medical evidence establishing a link between current 
symptoms and an in-service stressor, the Board will consider 
whether there is credible supporting evidence that the 
claimed in-service stressors occurred.

Medical evidence cannot be used to prove an in-service 
stressor. It has consistently been held that a medical 
opinion premised upon an unsubstantiated account of a 
claimant is of no probative value. Wood v. Derwinski, 1 Vet. 
App. 190, 192 (1991), reconsidered, 1 Vet. App. 406 (1991) 
(finding the BVA to not be bound to accept the veteran's 
uncorroborated account of his Vietnam experiences or the 
psychiatrist's unsubstantiated opinions that the alleged PTSD 
had its origin to the veteran's time in service.); see also, 
e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally 
observing that a medical opinion premised upon an 
unsubstantiated account is of no probative value, and does 
not serve to verify the occurrences described); Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to 
accept a physician's opinion when it is based exclusively on 
the recitations of a claimant).

The veteran has asserted stressors in Vietnam and the 
Philippines. No evidence substantiates the veteran's claim of 
serving in Vietnam, though evidence of record does support 
his having served in the Philippines. The first claimed 
incident occurred on guard duty during August or September of 
1970. He claims that while on patrol, his patrol was 
surrounded by the enemy and one of its members was shot in 
the back of the head. He also claims that on his fourth or 
fifth mission after the August or September 1970 incident, he 
witnessed a patrol member step on a land mine, resulting in 
the loss of that member's legs. He has also alleged that 
during a battle, one of his buddies was hit by a grenade in 
1970.

While the veteran has alleged that he served in combat, there 
is no evidence of such service. His Record of Service 
indicates that he served on guard duty while in the 
Philippines; however, he is not the recipient of any combat-
related awards or decorations. For example, there is no 
indication that the veteran received the Combat Infantryman 
Badge or the Purple Heart. The records do reflect the veteran 
served within a combat zone and received decorations 
consistent with such service. 

The phrase "engaged in combat with the enemy" requires that 
the veteran have personally taken part in a fight or 
encounter with a military foe or hostile unit of 
instrumentality. The phrase does not apply to veterans who 
merely served in a general "combat area" or "combat zone, but 
did not themselves engage in combat with the enemy. See 
VAOPGCPREC 12-99 (Oct. 18, 1999). Thus, without additional 
evidence to the contrary, the evidence does not support a 
finding of service in combat and therefore credible 
supporting evidence of the stressor is required. 

Additionally, although the veteran served during the Vietnam 
War, as a matter of historical record the Philippines was not 
a part of the type of conflict that took place in Vietnam or 
its contiguous neighbors. The veteran's lay testimony is not 
consistent with the historical record in relation to his 
service. See 38 C.F.R. § 3.304(f)(1).

The Board finds that the veteran's assertions of stressors 
are not verified in the record. The RO also attempted to 
verify the veteran's stressors. In a June 2007 Memorandum, a 
finding was made that although the proper procedures to 
obtain the information required to corroborate the claimed 
stressful events were followed, insufficient information was 
collected for verification with the U.S. Marine Corps, the 
Joint Services Records Research Center (JSRRC), and other 
organizations. 

Even though the medical evidence of record establishes the 
first and third elements of the claim (a diagnosis of PTSD 
related to claimed in-service stressors), the record fails to 
establish the second element of the claim (credible evidence 
that the stressors actually occurred). Absent credible 
supporting evidence that the veteran's claimed in-service 
stressors actually occurred, a grant of service connection 
for PTSD is not warranted. Therefore, the veteran's appeal is 
denied.


ORDER

Service connection for PTSD is denied.



____________________________________________
L. HOWELL 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


